Citation Nr: 0833587	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-29 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
tinea versicolor.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1981 to July 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in October 2003, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

In August 2005, the veteran cancelled his request for a Board 
hearing.  

In April 2007, the Board remanded the claim for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

Tinea versicolor does do not involve 20 to 40 percent of the 
entire body or exposed area affected, or cause systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs; there is no evidence of visible or palpable tissue 
loss, gross distortion or asymmetry of one feature or paired 
set of features, hypo- or hyper-pigmented skin in an area 
exceeding six square inches (39 sq. cm.), abnormal skin 
texture (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.), underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.), nor is the skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
tinea versicolor have not been met. 38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7806, 7820 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided substantial content-complying, pre-
adjudication VCAA notice on the underlying claim of service 
connection for a skin disease.  Where, as here, service 
connection has been granted and initial rating has been 
assigned, the claim of service connection have been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. §5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once the claim of service connection have been 
substantiated, the filing of a notice of disagreement with 
the RO's decision, rating the disability, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an initial higher 
rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 21 Vet. 
App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In February 2004, the veteran argued 
he was not properly examined to determine what percentage of 
his body was affected by the tinea versicolor.  In June 2007, 
the RO scheduled the veteran for a VA examination.  The 
veteran did not report for this examination.  In July 2007, 
the veteran's representative indicated the veteran was unable 
to report for the examination and requested the examination 
be rescheduled.  As good cause has not been demonstrated for 
the veteran's failure to report for the VA examination, the 
claim must be decided based on the evidence of record.  
38 C.F.R. § 3.655(b).  In the future, the veteran is welcome 
to submit a new claim for increase should his disability 
increase in severity.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Tinea versicolor is rated 10 percent disabling under 
Diagnostic Codes (DC) 7820 and 7806.  The rating criteria for 
infections of the skin under DC 7820 indicate the infection 
should be rated as disfigurement, scars or dermatitis (DC 
7806) depending on the predominant disability.  In the 
instant case, there is no evidence of scarring so the veteran 
will be rated based on disfigurement or dermatitis.  

Under DC 7806, the criteria for the next higher rating, 30 
percent, are twenty to forty percent of the entire body or 
twenty to forty percent of exposed areas are affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past twelve 
month period.

DC 7806 also permits rating tinea versicolor as a 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DCs 7801, 7802, 7803, 8704, or 7805), depending upon the 
predominant disability.

Pursuant to DC 7800, disfigurement of the head, face, or neck 
warrants a 10 percent evaluation if there is one 
characteristic of disfigurement, and a 30 percent evaluation 
if there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.

Note (1): The eight characteristics of disfigurement, for 
purposes of evaluation under 38 C.F.R. § 4.118, are the 
following:  (1) Scar five or more inches (13 or more 
centimeters (cm.)) in length; (2) Scar at least one-quarter 
inch (0.6 cm.) wide at its widest part; (3) Surface contour 
of the scar is elevated or depressed on palpation; (4) Scar 
is adherent to underlying tissue; (5) Skin is hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) Skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) Skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).

Factual Background  

On VA examination in May 2003, the veteran had alternating 
light and dark areas on his back.  Selsun kept down the 
severity.  The examiner noted there were no symptoms other 
than discoloration.  

Physical examination shows alternating areas of patchy more 
dark and more light pigmentation over the anterior and 
posterior chest in their entireties, consistent with tinea 
versicolor.  The diagnosis was tinea versicolor of the torso.  

On VA examination in November 2004, the veteran had signs of 
tinea versicolor along with many areas of pale macules, 
especially on his mid back and right side there were multiple 
macular areas and pale skin, as well as 
toward the left shoulder and mid back paraspinal area.  There 
were multiple pale macules on his buttocks.  The macules did 
not scale when scratched.  There were areas of 
hyperpigmentation on the left lateral mid back area.  There 
also were macules on the anterior trunk and on the right face 
adjacent to the mouth.  The veteran reported occasional 
itching.  

In February 2004, the veteran's spouse stated she daily 
applies Selsun shampoo to the veteran's back.  She indicated 
that the tinea versicolor spread from the veteran's back to 
his neck, face, chest and buttocks.

Analysis 

There is no evidence that the tinea versicolor covers twenty 
to forty percent of the back, chest, torso, shoulder, 
buttocks, anterior trunk and face, or that systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required under DC 7806.  

And there is no evidence of visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features, or the skin is hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.), or the skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.), or there is underlying soft tissue missing in 
an area exceeding six square inches (39 sq. cm.), or the skin 
is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).






For these reasons, the preponderance of the evidence is 
against the claim for an initial rating higher than 10 
percent for tinea versicolor.  38 U.S.C.A. § 5107(b). 


ORDER

An initial rating higher than 10 percent for tinea versicolor 
is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


